DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
1.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


2.		Claims 1 and 3-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by 	Rosen et al. (US 2002/0168974).
Regarding claim 1, Rosen teaches that a communication system, comprising at least one terminal, at least one satellite (Fig. 1 teaches communication system comprises a satellite, subsystem, and terminals) which creates a beam having a beam shape that enables communication with the at least one terminal when the at least one terminal is located inside the beam (Fig. 1, 7 and pages 3, paragraphs 33 – pages 4, paragraphs 40, where teaches a communication system comprises a satellite, subsystem, and terminals that the satellite for creating or generating for a beam including beam shape, beamwidth, 
Regarding claim 3, Rosen teaches that the beam shape information describes the beam shape in terms of gain as a function of spatial location formed by a transmitter of the at least one satellite (Fig. 2, 3, 6 and pages 3, paragraphs 33 – pages 4, paragraphs 40). 
Regarding claim 4, Rosen teaches that the beam shape information describes the beam shape in terms of gain as a function of spatial location formed by a receiver of the at least one satellite (Fig. 2, 3, 6 and pages 3, paragraphs 33 – pages 4, paragraphs 40). 
claim 5, Rosen teaches that the beam shape information describes the beam shape in terms of gain differences between a transmitter and receiver of the at least one satellite as a function of spatial location (Fig. 2, 3, 6 and pages 3, paragraphs 33 – pages 4, paragraphs 40). 
Regarding claim 6, Rosen teaches that the beam shape has a cross section corresponding to a defined function (Fig. 2, 3, 6 and pages 3, paragraphs 32 – pages 4, paragraphs 40). 
Regarding claim 7, Rosen teaches that the defined function is a sinc function (Fig. 2, 3, 6 and pages 2, paragraphs 29 – pages 4, paragraphs 40). 
Regarding claim 8, Rosen teaches that the terminal determines an estimated terminal position based on the beam shape information (Fig. 2, 3, 6, page 1, paragraphs 10 – 14, and pages 2, paragraphs 29 – pages 4, paragraphs 40). 
Regarding claim 9, Rosen teaches that the terminal determines an estimated terminal position based on correlating signal-to-noise ratio measurements (interference measurement) on the beam and at least one neighbor beam neighboring the beam (Fig. 10, 11 and pages 4, paragraphs 38 – pages 6, paragraphs 46). 
Regarding claim 10, Rosen teaches that the terminal calculates an achievable information data rate of transmitted bursts based on the beam shape information (Fig. 1, 7, 12 and pages 3, paragraphs 33 – pages 5, paragraphs 43). 

Allowable Subject Matter
3.		Claims 11 – 22 are allowed. 

As recited in independent claim 11, none of the prior art of record teaches or fairly suggests that a communication system, comprising a terminal, a satellite which creates a beams having beam shapes, the beams including a camped beam and at least one neighboring beam which neighbors the camped beam, the camped beam enabling communication with the terminal when the terminal is located inside the camped beam such that the satellite communicates with the terminal using a forward link and the terminal communicates with the satellite using a reverse link, network infrastructure in wireless communication with the satellite and the terminal, the network infrastructure having an information element which is sent to the satellite and which is broadcast by the satellite along with system information, the information element including scheduled transmission information and beam shape information representing the beam shapes, wherein, the terminal is configured to wake up at a pre-scheduled time; read system information broadcast by the satellite, read the information element, derive a location estimate of the terminal, and determine a reverse link transmit power for the terminal based on the beam shape information, and determine an information data rate for the terminal based on a threshold signal-to-noise ratio for the reverse link, and communicate with the network infrastructure by sending a burst at the determined reverse link transmit power and information data rate, the communication comprising a message at a pre-scheduled time such that the network infrastructure can derive a terminal identity for the terminal by comparing the time of the burst with the scheduled transmission information in the information element without having to include terminal identity information in the 

4.		Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to disclose the limitation “the information element also includes scheduled transmission information and wherein the at least one terminal is configured to communicate with the at least one network infrastructure by sending a burst comprising a message at a pre-scheduled time such that the at least one network infrastructure can derive a terminal identity for the at least one terminal by comparing the time of the burst with the scheduled transmission information in the information element without having to include terminal identity information in the message” as specified the claim.
Conclusion

		The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Parr (US 2020/0119808) discloses Low Data Volume Satellite Communication System.
Ozaki et al. (US 2015/0097727) discloses Low Cost Cableless Ground Station Antenna for Medium Earth Orbit Satellite Communication Systems.


Information regarding...Patent Application Information Retrieval (PAIR) system... at 866-217-9197 (toll-free)."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J LEE whose telephone number is (571)272-7880.  The examiner can normally be reached on Mon-Fri (8:00am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 

J.L
January 30, 2021

John J Lee

/JOHN J LEE/
Primary Examiner, Art Unit 2649